Exhibit 10.25

DONNELLEY FINANCIAL SOLUTIONS, INC.
PERFORMANCE UNIT AWARD (2016 PIP)(adopted on March 5, 2019)

This Performance Unit Award (“Award”) is granted as of XXXX (the “Grant Date”),
by Donnelley Financial Solutions, Inc. (the “Company”) to XXXX (“Grantee”).  

1.Grant of Award.  This Award is granted as an incentive for Grantee to remain
an employee of the Company and share in the future success of the Company.  The
Company hereby credits to Grantee XXXX stock units (the “Performance Units”)
(which number shall represent target achievement of the Performance Condition
(as defined below)), subject to the restrictions and on the terms and conditions
set forth herein.  This Award is made pursuant to the provisions of the
Donnelley Financial Solutions 2016 Performance Incentive Plan (“2016
PIP”).  Capitalized terms not defined herein shall have the meanings specified
in the 2016 PIP.  Grantee shall indicate acceptance of this Award by signing and
returning a copy hereof.  

2.Determination of Achievement; Distribution of Award.  

(a)The number of shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”) payable in respect of the Performance Units will be
determined according to the attainment of the performance condition or
conditions as established by the Committee and set forth on Exhibit A hereto
(each, a “Performance Condition”) for the applicable performance period (the
“Performance Period”) as established by the Committee and set forth on Exhibit
A. The Committee shall determine and certify the attainment of each Performance
Condition after the applicable Performance Period.  

(b)Distribution with respect to this Award shall be made to Grantee as soon as
practicable following the determination of the achievement of the Performance
Condition as described in (a) above, but no later than 60 days
thereafter.  Distribution of this Award may be made in Common Stock, cash (based
upon the fair market value of the Common Stock on the date of distribution) or
any combination thereof as determined by the Committee; provided that
distribution with respect to greater than 75% of the Performance Units shall be
made in shares of Common Stock only in the event that the stockholders of the
Company approve an increase in the number of authorized shares available to be
issued under the 2016 PIP at the 2019 Annual Meeting of Stockholders of the
Company.  

3.Dividends; Voting.  

(a)No dividends or dividend equivalents will accrue with respect to the
Performance Units.  

(b)Grantee shall have no right to vote shares of common stock represented by the
Performance Units unless and until distribution with respect to this Award is
made in Common Stock pursuant to paragraph 2(b) above.

1

NY12533:173045.4

--------------------------------------------------------------------------------

 

4.Treatment upon Separation or Termination.

(a)Notwithstanding any other agreement with Grantee to the contrary, if
Grantee’s employment terminates by reason of death or Disability (as defined in
the applicable Company long-term disability policy as in effect at the time of
Grantee’s disability), a pro rata portion of any unvested Performance Units
shall vest and become payable, based the on attainment of each Performance
Condition at target performance level with respect to each open Performance
Period.

(b)Subject to paragraph 5 below and the terms and conditions of any employment
agreement between Grantee and the Company, if Grantee’s employment terminates
for any reason other than as set forth above, any unvested Performance Units
shall be forfeited.    

5.Treatment upon Change in Control.  Notwithstanding any other agreement with
Grantee to the contrary, upon the date of a Change in Control, each Performance
Condition shall be deemed met at the target performance level with respect to
each open Performance Period.  Such Performance Units will continue to remain
subject to time-based vesting until the end of the Performance Period; provided,
however, that if on or within three months prior to or two years after the date
of such Change in Control, Grantee’s employment is terminated by the Company or
any successor entity thereto without Cause (as defined below), or Grantee
resigns his or her employment with Good Reason (as defined below), all of the
Performance Units earned pursuant to this paragraph 5 shall immediately vest and
become payable as of the date of such termination of employment. Unless
otherwise defined in Grantee’s employment agreement or other arrangement with
the Company, “Cause” and “Good Reason” shall have the meanings ascribed to them
below.

“Cause” means (i) Grantee’s willful and continued failure to perform
substantially his or her duties with the Company (other than any such failure
resulting from Grantee’s incapacity due to physical or mental illness or any
such failure subsequent to Grantee’s being delivered a notice of termination
without Cause) after a written demand for substantial performance is delivered
to Grantee by the Group President, the Chief Executive Officer, or the Board
that identifies the manner in which Grantee has not performed his or her duties,
(ii) Grantee’s willful engaging in conduct which is demonstrably and materially
injurious (monetarily or otherwise) to the business, reputation, character or
community standing of the Company, (iii) conviction of or the pleading of nolo
contendere with regard to a felony or any crime involving fraud, dishonesty or
moral turpitude, or (iv) a refusal or failure to attempt in good faith to follow
the written direction of the Group President, the Chief Executive Officer, or
the Board (provided that such written direction is consistent with Grantee’s
duty and station) promptly upon receipt of such written direction.  For the
purposes of this definition, no act or failure to act by Grantee shall be
considered “willful” unless done or omitted to be done by Grantee in bad faith
and without reasonable belief that Grantee’s action or omission was in the best
interests of the Company.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly

2

 

--------------------------------------------------------------------------------

 

adopted by the Board or based upon the advice of the Company’s principal outside
counsel shall be conclusively presumed to be done, or omitted to be done, by
Grantee in good faith and in the best interests of the Company.  Notwithstanding
the foregoing, the Company shall provide Grantee with a reasonable amount of
time, after a notice and demand for substantial performance is delivered to
Grantee, to cure any such failure to perform, and if such failure is so cured
within a reasonable time (which shall be no less than thirty (30) days)
thereafter, such failure shall not be deemed to have occurred.

 

“Good Reason” means, without Grantee’s express written consent, the occurrence
of any of the following events: (i) a change in Grantee’s duties or
responsibilities (including reporting responsibilities) that taken as a whole
represents a material and adverse diminution of Grantee’s duties,
responsibilities or status with the Company (other than a temporary change that
results from or relates to Grantee’s incapacitation due to physical or mental
illness), (ii) a reduction by the Company in Grantee’s rate of annual base
salary or annual target bonus opportunity (including any material and adverse
change in the formula for such annual bonus target) as the same may be increased
from time to time, (iii) any requirement of the Company that Grantee’s office be
more than seventy-five (75) miles from Grantee’s then-primary work location, or
(iv) any material breach by the Company of any employment agreement between
Grantee and the Company. Notwithstanding the foregoing, a Good Reason event
shall not be deemed to have occurred if the Company cures such action, failure
or breach within thirty (30) days after receipt of notice thereof given by
Grantee.  Grantee’s right to terminate employment for Good Reason shall not be
affected by Grantee’s incapacities due to mental or physical illness and
Grantee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any event or condition constituting Good Reason;
provided, however, that Grantee must provide notice of termination of employment
within ninety (90) days following Grantee’s knowledge of an event constituting
Good Reason or such event shall not constitute Good Reason under this Agreement.

6.Withholding Taxes  

(a)As a condition precedent to the issuance to Grantee of any shares of Common
Stock pursuant to this Award, Grantee shall, upon request by the Company, pay to
the Company such amount of cash as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award.  If Grantee shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to Grantee.

(b)Grantee may elect to satisfy his obligation to advance the Required Tax
Payments by any of the following means:  (1) a cash payment to the Company, (2)
delivery to the Company of previously owned whole shares of Stock for which

3

 

--------------------------------------------------------------------------------

 

Grantee has good title, free and clear of all liens and encumbrances, having a
fair market value, determined as of the date the obligation to withhold or pay
taxes first arises in connection with the Award (the “Tax Date”), equal to the
Required Tax Payments, or (3) directing the Company to withhold a number of
shares of Common Stock otherwise issuable to Grantee pursuant to this Award
having a fair market value, determined as of the Tax Date, equal to the Required
Tax Payments or any combination of (1)-(3).  Any fraction of a share of Common
Stock that would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by Grantee.  No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full.  For purposes of this Award, the fair
market value of a share of Common Stock on a specified date shall be determined
by reference to the closing stock price in trading of the Common Stock on such
date, or, if no such trading in the Common Stock occurred on such date, then on
the next preceding date when such trading occurred.

7.Miscellaneous  

(a)The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will use reasonable efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

(b)Nothing in this Award shall confer upon Grantee any right to continue in the
employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.

(c)No interest shall accrue at any time on this Award or the Performance Units.

(d)This Award shall be governed in accordance with the laws of the state of
Delaware.  

(e)This Award shall be binding upon and inure to the benefit of any successor or
successors to the Company.

(f)Neither this Award nor the Performance Units nor any rights hereunder or
thereunder may be transferred or assigned by Grantee other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or other procedures approved by the
Company.  Any other transfer or attempted assignment, pledge or hypothecation,
whether or not by operation of law, shall be void.

(g)The Committee, as from time to time constituted, shall have the right to
determine any questions that arise in connection with this Agreement or the

4

 

--------------------------------------------------------------------------------

 

Performance Units.  This Agreement and the Performance Units are subject to the
provisions of the 2016 PIP and shall be interpreted in accordance therewith.

(h)If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of the Grantee’s Employment Agreement, the terms
and conditions of the Grantee’s Employment Agreement shall control.

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

DONNELLEY FINANCIAL SOLUTIONS, INC.

By:

 

 

 

Name:   Kirk Williams

Title:     Chief Human Resources Officer

 

 

 

All of the terms of this Award are accepted as of this ____ day of _________,
20XX.

 

 

 

 

___________________________

Grantee:  

 

 

5

 